IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 97-KA-00433-SCT
JERRY MYERS
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                  2/18/97
TRIAL JUDGE:                                       HON. MARCUS D. GORDON
COURT FROM WHICH APPEALED:                         SCOTT COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                            EDMUND J. PHILLIPS, JR.
ATTORNEY FOR APPELLEE:                             OFFICE OF THE ATTORNEY GENERAL
                                                   BY: W. GLENN WATTS
DISTRICT ATTORNEY:                                 KEN TURNER
NATURE OF THE CASE:                                CRIMINAL - FELONY
DISPOSITION:                                       AFFIRMED - 3/18/99
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                    4/14/99




     BEFORE PRATHER, C.J., SMITH AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:


¶1. Jerry Myers was convicted in the Circuit Court of Scott County, Mississippi, for the sale of crack
cocaine within one thousand (1,000) feet of a public park. The trial judge sentenced Myers to serve fifteen
(15) years in the Mississippi Department of Corrections and pay a $5,000 fine. Myers appeals to this Court
asserting that the jury verdict was against the overwhelming weight of the evidence presented at trial. At
trial, three witnesses, including undercover agent Shelley Arnold, confidential informant Stacy Porter, and
narcotics agent Jimmie Nichols, identified Myers as the man who sold the cocaine to Shelley Arnold.

¶2. We have repeatedly held that matters of weight and credibility of the evidence are to be left up to the
jury. Cooper v. State, 639 So. 2d 1320, 1324 (Miss. 1994). Only in cases "when the verdict is so
contrary to the overwhelming weight of the evidence that to allow it to stand would sanction an
unconscionable injustice" will a reviewing court disturb it on appeal. Herring v. State, 691 So. 2d 948,
957 (Miss. 1997). We find sufficient proof in the record to support the jury verdict. Therefore, we find the
Appellant's argument is without merit and affirm the decision of the trial court.

¶3. CONVICTION OF SALE OF COCAINE WITHIN 1,000 FEET OF PUBLIC PARK AND
SENTENCE OF FIFTEEN (15) YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS AND PAYMENT OF A $5,000.00 FINE AFFIRMED.
APPELLANT IS GIVEN CREDIT FOR JAIL TIME SERVED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE, SMITH AND
WALLER, JJ., CONCUR.